Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because: 
The drawings are not appropriate, they are inside a gray area that difficult understanding them and also the font sizes for numbering the Figures and the numerals indicated should follow MPEP 1.84 Standards for drawings. Note that in particular the openings 26, which seem to be an important part of the invention, are barely discernible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Along the specification Part 16 is referred as “inwardly extending gussets” in some paragraphs, and as “inwardly extending side gussets”. In others. Only one name should be used to refer to a component of the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 7 and 10 mention “inwardly extending gussets” while Claims 1, 2, 6, 7, and 9 to 11 mention “inwardly extending side gussets” that seem to be the same parts 16 disclosed in the specification. If it is so the parts should be identified in the same way in the claims.
Claims 1 discloses a “removal portion” and an “upper removable portion”, while other claims mention a “removable portion” and an “upper removable portion”. The examiner is considering all of them the same.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2004/0058103).
Regarding Claim 1:
Anderson discloses: a recloseable side-gusseted package (Figure 3, recloseable bag 10), comprising: 
a package body having a front package panel and a rear package panel, and a pair of inwardly extending side gussets (Figures 2 and 3, panels 12 and 14, gusseted sides 16) joining respective lateral edges of said front and rear package panels, and a recloseable fastener assembly comprising first and second mating components, wherein said recloseable fastener assembly (Figures 3 and 4, easy-snap device 26 has two mating parts, one attached to each panel) is joined to said rear package panel by said first mating component, 
said package body including a removal portion extending above said fastener assembly to define an open mouth for placing contents in said package (Paragraph 39, a seal may be used at the top of the bag to completely cover the bag opening 22, Paragraph 42, a sealing bar and feature press 34 close simultaneously on a web of multi-layered film 36, and a top transverse seal 38 of the bag 10 is formed; the seal needs to be removed to access the contents of the bag), so that after contents have been placed in said package through said open mouth, said second mating component of said fastener assembly can be joined to said front package panel in a region between said inwardly extending side gussets, and to said inwardly extending gussets (Figures 8 and 9 show the device 26 joining both panels on a region between said inwardly extending side gussets, and to said inwardly extending gussets), so that by removal of said upper removable portion of said package body, the package can be opened by separation of said first and second mating components, and reclosed by joining said first and second mating components (Figure 8 shows a closed bag and Figure 9 a bag opened with the device 26 separated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0058103) in view of Miller (US 2010/0310195).
Regarding Claims 2 and 3:
As discussed above for claim 1, Anderson discloses the invention as claimed.
Anderson does not disclose wherein said removable portion of said package body defines a plurality of openings in said inwardly extending side gussets to facilitate heat sealing of said front package panel to said rear package panel through said plurality of openings. 
Miller teaches a plurality of openings in the upper edge of the inwardly extending side gussets to facilitate heat sealing of said front package panel to said rear package panel through said plurality of openings (Paragraph 80, Figure 4 and 5, notches 128 placed at the top of the gussets 122 in the location corresponding to the location of the removable portion), so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch.  
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Anderson the teachings of Miller and include openings in the upper end of the inwardly extending side gussets so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch.

Regarding Claims 7 and 8: 
Anderson discloses a method of filling a side-gusseted package configured in accordance with claim 2, comprising steps of: 

joining the second mating component of the fastener assembly to the front package panel, in a region between the inwardly extending side gussets, and to the inwardly extending gussets, at a first seal region, and heat-sealing the package at the open mouth to close and seal the package, including, heat-sealing the front package panel to the rear package panel at a second seal region, (Paragraph 42, Figure 10, the reclose feature 26 is applied at the same time as transverse seal 38 is formed in what will be considered a “second region”, Figures 2 and 3 show the device 26 was applied in a region between the inwardly extending side gussets, and to the inwardly extending gussets, at what will be a “first seal region”) so that the package can be opened by removal of the upper removable portion of the package body, followed by separation of the first and second mating components of the fastener assembly, and can be reclosed by joining the first and second mating components of the fastener assembly on both panels in a region between the inwardly extending side gussets, and to the inwardly extending gussets, at a first seal region (Figure 8 shows the bag 10 closed by joining device 26 and Figure 9 opened by separating device 26).  
Anderson does not disclose wherein said removable portion of said package body defines a plurality of openings in said inwardly extending side gussets to facilitate heat sealing of said front package panel to said rear package panel through said plurality of openings. 
Miller teaches a plurality of openings in the upper edge of the inwardly extending side gussets to facilitate heat sealing of said front package panel to said rear package panel through said plurality of openings (Paragraph 80, Figure 4 and 5, notches 128 placed at the top of the gussets 122 in the location corresponding to the location of the removable portion), so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch.  
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Anderson the teachings of Miller and include openings in the upper end of the inwardly extending side gussets so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0058103) in view of Miller (US 2010/0310195) and further in view of Austreng (US 2008/0050055).
Regarding Claim 9:
As indicated above for Claim 7, the modified invention of Anderson discloses the invention as claimed.
Anderson does not disclose that the fastener assembly is joined to the panels by heat sealing or using a sealant, but indicates (Paragraph 42) that the reclose feature can be Easy Snap, Zipper or a Slider.
Austreng (paragraphs 33 and 44) teaches using a heat-pressure activated adhesive, which will be considered a sealant, to attach a slider to the walls of a reclosable bag similar to the one of Anderson.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Anderson the teachings of Austreng and use heat-pressure actuated sealant to attach the fastener assembly to the walls of the bag if the reclose feature is a zipper.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0058103) in view of VanLoocke (US 2013/71047).
Regarding Claims 4 and 5:
As discussed above for claim 1, Anderson discloses the invention as claimed.
Anderson does not specifically disclose a frangible portion beneath said upper, removable portion.
VanLoocke teaches a very similar gusseted reclosable bag that includes a heat seal above a reclosable feature and a score line to facilitate the removal of the upper removable portion (Figure 16a and B, heat seal 241, reclosable feature 250 and score line 243), VanLoocke also teaches making the score line by laser scoring (paragraph 42, the weakened portion can be made by laser scoring). VanLoocke does not specifically mention a notch adjacent to the laser scoring, but the use of a notch at least one end of a score line is a very common practice in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Anderson the teachings of VanLoocke and use a frangible portion made by laser scoring and a notch to facilitate the removal of the removable portion since the use of frangible score lines is a common practice in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0058103) in view of VanLoocke (US 2013/71047) and further in view of Austreng (US 2008/0050055).
Regarding Claim 6:
As discussed above for claim 4, The modified invention of Anderson discloses the invention as claimed.
The modified invention of Anderson does not specifically disclose if a sealant is included to attach the second mating component to the front package panel but indicates (Paragraph 42) that the reclose feature can be Easy Snap, Zipper or a Slider.
Austreng (paragraphs 33 and 44) teaches using a heat-pressure activated adhesive, which will be considered a sealant, to attach a slider to the walls of a reclosable bag similar to the one of Anderson.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Anderson the teachings of Austreng and use heat-pressure actuated sealant to attach the fastener assembly to the walls of the bag if the reclose feature is a zipper.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0058103) in view of Miller (US 2010/0310195) and Austreng (US 2008/0050055).
Regarding Claims 10 and 11:
Anderson discloses a recloseable side-gusseted package (Figure 1, bag 10), comprising: a package body having a front package panel and a rear package panel, and a pair of inwardly extending side 
a recloseable fastener assembly comprising first and second mating components, wherein said recloseable fastener assembly is joined to said rear package panel by said first mating component at a first seal region (Figures 3 and 4, easy-snap device 26 has two mating parts, one for each panel and are located in what will be considered a “first seal region”), 
said package body including a removable portion extending above said fastener assembly to define an open mouth for placing contents in said package, (Paragraph 39, a seal may be used at the top of the bag to completely cover the bag opening 22, Paragraph 42, a sealing bar and feature press 34 close simultaneously on a web of multi-layered film 36, and a top transverse seal 38 of the bag 10 is formed in what will be considered a “second seal region”; the seal needs to be removed to access the contents of the bag),
so that after contents have been placed in said package through said open mouth, said second mating component of said fastener assembly can be placed to said front package panel in a region between said inwardly extending side gussets, and to said inwardly extending gussets (Figures 8 and 9 show the device 26 joining both panels on a region between said inwardly extending side gussets, and to said inwardly extending gussets), so that by removal of said upper removable portion of said package body, the package can be opened by separation of said first and second mating components, and reclosed by joining said first and second mating components (Figure 8 shows a closed bag and Figure 9 a bag opened with the device 26 separated).
Anderson does not disclose a plurality of openings at the upper edge portions of the inwardly extending gussets.
Miller teaches a plurality of openings in the upper edge of the inwardly extending side gussets to facilitate heat sealing of said front package panel to said rear package panel through said plurality of openings (Paragraph 80, Figure 4 and 5, notches 128 placed at the top of the gussets 122 in the location corresponding to the location of the removable portion), so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch; surely the portion of the gusset can be used as “finger-grip regions” within said gussets beneath said 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Anderson the teachings of Miller and include openings in the upper end of the inwardly extending side gussets so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch.

Anderson does not disclose that the fastener assembly is joined to the panels by heat sealing or using a sealant, but indicates (Paragraph 42) that the reclose feature can be Easy Snap, Zipper or a Slider.
Austreng (paragraphs 33 and 44) teaches using a heat-pressure activated adhesive, which will be considered a sealant, to attach a slider to the walls of a reclosable bag similar to the one of Anderson.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Anderson the teachings of Austreng and use heat-pressure actuated sealant to attach the fastener assembly to the walls of the bag if the reclose feature is a zipper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In particular Bois (US 6261000), Frievalt (US 7191575) and Totani (US 2004/0258332 and 2019/0308384) disclose openings on the gussets to facilitate sealing of the front wall to the back wall of gusseted bags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731            

/ROBERT F LONG/Primary Examiner, Art Unit 3731